Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 31, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  153776 & (24)                                                                                     Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 153776
                                                                    COA: 331373
                                                                    Macomb CC: 2015-001777-FH;
  JOSEPH WILLIAM INWOOD,                                            2015-001779-FH
            Defendant-Appellant.

  ____________________________________/

         By order of December 7, 2016, the prosecuting attorney was directed to answer
  the application for leave to appeal the April 5, 2016 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal,
  we VACATE the sentence of the Macomb Circuit Court in Case No. 2015-001779-FH,
  and we REMAND this case to the trial court for resentencing. The prosecuting attorney
  has conceded that the trial court erred by assigning 50 points under Offense Variable
  (OV) 11, MCL 777.41. Because correcting the OV score would change the applicable
  guidelines range, resentencing is required. People v Kimble, 470 Mich. 305 (2004). In all
  other respects, leave to appeal is DENIED, because we are not persuaded that the
  remaining questions should be reviewed by this Court. The motion to hold the
  application in abeyance is DENIED.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 31, 2017
         a0123
                                                                               Clerk